Appellant was convicted for unlawfully transporting *Page 334 
intoxicating liquor, and his punishment assessed at confinement in the penitentiary for a term of three years.
The court in which conviction was had adjourned on December 30, 1921. No recognizance was entered into by appellant during the term, but on January 13, 1922, he executed his appeal bond under the provisions of Article 904 C.C.P. The bond is approved by the sheriff, but fails to show approval also by the judge before whom the case was tried. The latter part of said Article 904 reads as follows:
"Before such bail bond shall be accepted and the defendant released from custody by reason thereof the same must be approved by such sheriff and the court trying said cause, or his successor in office."
Some confusion seems to have arisen because of the different requirements for appeal bonds in misdemeanors as provided in Article 918 C.C.P., and in that for felony cases in Article 904. The latter part of Article 918 providing for appeal bonds in misdemeanors requires that such bond must be approved by the Sheriff or the judge trying the cause, while Article 904, providing for appeal bonds in felony cases requires them to be approved both by the sheriff and the judge. (Sweak v. State, No. 6634, opinion delivered March 29, 1922).
The appeal bond in the instant case being defective in the particular heretofore pointed out, no jurisdiction is conferred upon this court, and it will be therefore necessary to order a dismissal of the appeal.
Dismissed.
                          ON REHEARING.                        January 31, 1923.